Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Advisory Action is responsive to communications filed on 09/28/2021.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Jalili does not teach executing the function at a local server. Remarks p. 11. In particular, applicant argues that associating a local server with an experience provider does not teach executing the function at the edge server. Id. Applicant’s argument is not persuasive because Jalili equates an experience provider with the servers associated with the experience provider. ¶ [0040] (“an experience provider 103 (i.e., server computing device(s) 102 associated with an experience provider 103)). As such, the functions performed by the experience provider are performed by the servers associated with the experience provider. This includes the preparation of the experience for the user. Fig. 2B, function 216.
Applicant argues that Jalili does not teach generating, at the edge server, a response based in part on the execution at the edge server. Remarks pp. 11-12. In particular, applicant argues that the local server 226 is not an experience provider 103. Id. Applicant’s argument is not persuasive because Jalili equates an experience provider with the servers associated with the experience provider. 
Applicant argues that Newton does not teach generating a response based on execution of a function using data from a read-only data store as input to the function because the CCS of Newton is run prior to input data being received. Remarks p. 12. Applicant further argues that the handlers of Newton do not identify a particular function based on encountering an event and that the function specifies a read-only data store as an input. Id. Applicant’s argument is not persuasive for the following reasons. Newton teaches that the CCS is run to set up customer-specific sequences that are cached in compiled form. ¶ [0143]. These sequences are made up of an ordered list of one or more handlers (i.e., function) and handler arguments (i.e., input to the functions). ¶ [0113]. In particular, Newton discloses that handlers may be named to correspond to the functions that they are to perform. ¶ [0122]. Newton further discloses that the CCS may add actions (i.e., handlers/functions) to a particular hook (i.e., event) to provide customized processing. ¶ [0345]. The actions/functions are executed when the processing arrives at the particular hook points (i.e., events). ¶ [00363]. While Newton does not disclose the use of data from a read-only data store as input to the functions, Jalili discloses providing a user profile as input for 
Applicant argues that Ghosh does not teach that the read-only data stores comprise data specified by input from a customer for use as input to a function. Remarks p. 13. In particular applicant argues that Ghosh accesses data that is read-only to avoid additional processing, and thus does not disclose read-only data to be subsequently processed by a function. Id. Applicant’s argument is not persuasive because Ghosh discloses that the benefit is to reduce the need to repeatedly retrieve the user profile. This does not preclude the use of the user profile in future processing. Furthermore, Jalili discloses providing a user profile as input for experience (i.e., response) customization (Fig. 2B). Since, Ghosh discloses storing user profiles in a read-only data store, the combination of the references disclose providing a read-only data store (that is storing the user profile) as input to a function for customizing a response to the user.
Applicant argues that independent claims 5, 14, and claims dependent therefrom are patentable for the same reasons as presented above. Remarks pp. 14-17. Applicant’s arguments are not persuasive for the same reasons as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455